I cannot agree with the opinion of the court in this case. If it be admitted the deed conveyed the fee to the trustee for the purpose of enabling him to execute the trusts created by it, when that had been accomplished the purpose of the conveyance had been accomplished. The law is well settled that whatever may be the language used in a conveyance to a trustee he will take such title as is necessary to enable him to carry out the trusts created. "His [the trustee's] interest, therefore, is measured not by words of inheritance or otherwise but by the object and extent of the trust upon which the estate is given. * * * Although a legal estate may be limited to a trustee to the fullest extent as to him and his heirs, yet it shall not be carried farther than the complete execution of the trust necessarily requires." (Walton v. Follansbee, 131 Ill. 147.) "A trustee takes precisely that quantum of legal estate which is necessary to the discharge of the declared powers and duties of such trustee, regardless of technical terms ordinarily required for a conveyance." (Reichert v. Missouri and Illinois Coal Co.231 Ill. 238.) "Where the evident purpose of a trust is the accomplishment of a particular object the trust will terminate so soon as that object has *Page 87 
been accomplished, and the fact that a fee is given to the trustee does not show the testator's intention that the trust estate shall continue after the active duties connected with the trust have been accomplished." (Kohtz v. Eldred, 208 Ill. 60. ) "When land is conveyed or devised to one person as trustee for another, the trustee will take an estate of a quantum sufficient to enable him to carry out the purposes of the trust irrespective of whether the language of the limitation in his favor is in itself sufficient to give him such an estate. On the other hand, although the language of the limitation is in itself sufficient to give to him an estate in fee simple, he will actually take such an estate only as is necessary to enable him to carry out the purposes of the trust." (1 Tiffany on Real Prop. p. 390.) "An express trust will come to an end so soon as the time arrives at which the creator intended it should come to an end, — an idea which is otherwise expressed by the statement that it comes to an end when the purposes of the trust are accomplished." (Ibid. p. 424.)
The conveyance to the trustee was for fifteen years, and, if the trusts had not then been discharged, to continue until that purpose had been attained, and when that had been done the purpose of creating the trust had been accomplished. The only purpose of the trust was to cause to be paid the Fannie A. Buddemeier charges against the land and debts of the grantor "now existing against the said Gladys B. Long until such present existing debts and obligations are satisfied and paid; but this shall not extend to any debts or obligations which may accrue against her subsequent to this date and which are not now in existence." Paragraph 4, as I understand the deed, has not the slightest bearing upon the question here involved for determination.
When the trust had been performed, although fifteen years had not elapsed, no other duties were required of the trustee, and there was no reason why he should longer have *Page 88 
title to and control of the property. Equity will not continue a trust for the benefit of the trustee. The opinion of the court says the deed did not reserve power to the grantor to revoke or terminate but provided for contingent interests which might come into existence. The contingency upon which such interests might come into existence was the death of the grantor before the trusts were satisfied. That they were satisfied before the expiration of the fifteen-year period is admitted by the demurrer. The opinion says those contingent rights cannot be disregarded; that the grantor imposed upon the trustee duties on account of changes in conditions which might occur and rights upon beneficiaries who might, in the contingencies contemplated, succeed to her rights. Gladys B. Long is still living. The trusts created by her by the conveyance have been completely discharged and satisfied, and the contingency upon which her issue or heirs might succeed to her rights if she died before the trusts were executed can now never happen, and the condition upon which contingent interests might arise in others upon the grantor's death before the trusts were discharged became an impossibility when that was accomplished during her lifetime. Whatever title the trustee acquired, it was only for the purpose of executing the trust, and I do not understand the law will permit a trustee to hold title to and control of land after the duties for which he was created trustee have been executed. In my view it was not necessary for the grantor to reserve powers of revocation or to terminate the trusteeship in the deed. The law terminated the trusteeship and the estate held by him when the objects and purposes for which he was created trustee had been fully accomplished. I think the decree of the circuit court should be affirmed.
Mr. JUSTICE THOMPSON, also dissenting. *Page 89